Citation Nr: 0500760	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  96-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ankle and foot injury with arthritis, for the period 
March 28, 1994 through September 26, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
left ankle and foot injury with arthritis, for the period 
January 1, 2003 through December 7, 2003, and from April 1, 
2004.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran's 
claim of residuals of left ankle and foot injuries with 
arthritis with an evaluation of 10 percent, effective March 
28, 1994.  

In April 1997, the Board remanded the matter to the RO for 
further development.  The matter is now once again before the 
Board for disposition.  

The Board notes that during the course of this appeal a 
temporary total rating of 100 percent was in effect for the 
period from September 27, 2000 through December 31, 2002, and 
again from December 8, 2003 through March 31, 2004, pursuant 
to 38 C.F.R. § 4.30.  The veteran's left ankle and foot 
rating was increased to 40 percent disabling, effective 
January 1, 2003; this was resumed effective April 1, 2004, 
following a December 8, 2003 through March 31, 2004, 
convalescence period.  Finally, the Board notes that the 
veteran was granted individual unemployability, effective 
June 26, 2003.  Individual unemployability was granted by a 
May 2004 rating decision.  It was stated that such was 
granted because the evidence showed that the veteran was 
unable to obtain or maintain gainful employment due to his 
service-connected left ankle condition.    


FINDINGS OF FACT

1.  For the period March 28, 1994 through September 18, 1997, 
the service-connected left ankle and foot disability was 
manifested by moderate limitation of ankle motion, but marked 
limitation of motion was not shown.  

2.  For the period September 19, 1997 through September 26, 
2000, the service-connected left ankle and foot disability 
was manifested by marked limitation of motion, with 
complaints of pain.  However, there was no objective medical 
evidence of additional loss of range of motion due to pain, 
weakened movement, excess fatigability, or incoordination.  
There was no ankylosis of the ankle.  

3.  The veteran's service-connected left ankle and foot 
disability, is rated 40 percent disabling for the period 
January 1, 2003 through December 7, 2003, and from April 1, 
2004, the maximum rating provided for that disability by the 
VA Schedule for Rating Disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected left ankle and foot disability for the 
period March 28, 1994 through September 18, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.      
§§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2003).

2.  The criteria for a 20 percent evaluation for a left ankle 
and foot disability, effective from September 19, 1997 
through September 26, 2000, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, diagnostic codes 5270, 5271 (2003).  

3.  A schedular evaluation greater than 40 percent for left 
ankle and foot disability for the period January 1, 2003 
through December 7, 2003, and from April 1, 2004, is not 
provided by law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§  4.71a, Diagnostic Codes 5262, 5270 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a November 2003 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to an increased evaluation for his 
service-connected left ankle and foot condition.  
Specifically, the letter stated that VA needed medical 
evidence showing findings, diagnosis, and treatment of 
residuals of a left foot injury.  He was told to send VA any 
medical reports in his possession and was told that, as VA 
considered his claim, he could submit evidence showing that 
his service-connected residuals of a left foot injury had 
increased in severity.    
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, January 2003 and November 2003 RO letters informed the 
appellant that VA must make reasonable efforts to help him 
get such things as medical records, employment records, or 
records form other federal agencies.  He was informed that he 
had to give VA enough information about such records to allow 
them to be requested from the person or agency that had them.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
the claim.  
  
In addition, the June 2004 SSOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2003).  The Board notes that the 
veteran has been afforded VA examination in connection with 
the claim on appeal.  Furthermore, VA has obtained the 
veteran's VA treatment records and records from the Social 
Security Administration.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the June 
2004 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the January 2003 and November 2003 RO letters, combined 
with the June 2004 supplemental statement of the case, 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Evaluation

The veteran is claiming an increased evaluation for his 
service-connected residuals of left ankle and foot injuries 
with arthritis.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for a low 
back condition it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such is the 
case here. 

As was stated above, the veteran's left ankle and foot 
condition was initially assigned an evaluation of 10 percent, 
effective March 28, 1994.  During the course of this appeal 
the veteran's rating was increased to 40 percent disabling, 
effective January 1, 2003.  Additionally, a temporary total 
rating of 100 percent was in effect for the period from 
September 27, 2000 through December 31, 2002, and again from 
December 8, 2003 through March 31, 2004, pursuant to 
38 C.F.R. § 4.30.  A 40 percent evaluation was resumed 
effective April 1, 2004.  The veteran's left ankle and foot 
condition is currently rated under Diagnostic Codes 5270-
5262.    

Under Diagnostic Code (DC) 5270, a 20 percent rating is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a.
   
Under DC 5262, malunion of the tibia and fibula warrants a 10 
percent rating if there is slight knee or ankle disability, a 
20 percent rating with moderate knee or ankle disability, and 
a 30 percent rating with marked knee or ankle disability.  A 
40 percent rating is assigned if there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, DC 5262 (2003).  

The maximum schedular rating under both of these diagnostic 
codes is 40 percent.  

The veteran was initially rated under DC 5010-5271.  Moderate 
limitation of motion of either ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2003).  The average normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  38 C.F.R. § 4.71 (2003).  

DC 5010, Arthritis, due to trauma and substantiated by X-ray 
findings, is to be rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.   

A.  The period March 28, 1994 
through      September 26, 2000    

A January 1994 VA report of X-rays noted preservation of the 
ankle mortise and smooth opposing articulating surfaces at 
the talotibial joint with mild post traumatic/degenerative 
changes on the medial side of the talotibial joint with a 
marginal anterior spur, noted to be also probably post 
traumatic in origin.  A March 1994 report noted focal 
increased activity in both ankles which was symmetrical and 
most likely represented degenerative disease.  There was 
increased activity in the tarsal bones bilaterally and in the 
toes, particularly the third and fourth toes on the left, 
also felt to represent degenerative disease.  A June 1994 
report indicated old post traumatic changes, soft tissue 
swelling and air post arthrotomy.  A July 1994 VA report of 
X-rays noted hypertrophic changes, probably post traumatic.   

A VA medical record with an admission date of June 29, 1994 
and a discharge date of July 1, 1994, noted that the veteran 
was admitted for an ankle arthroscopy.  The left ankle was 
noted to have a good range of motion.  It was positive for 
lateral laxity, boggy synovium, and was tender anterior to 
the lateral malleolus.
   

An August 1995 VA examination report noted that the veteran 
had had spurs removed from the left foot around the ankle.  

An October 1995 VA examination report stated that examination 
revealed neither swelling nor edema of either ankle.  There 
was no redness noted of the left ankle in the anterior 
medical aspect.  The examiner specifically stated that there 
was "full" range of motion of both ankles to 45 degrees 
flexion and to about 100 degrees dorsiflexion bilaterally.  
There was no obvious crepitus noted, but there was 
questionable tenderness over the lateral malleolus on the 
left side.  

An October 1995 VA report of X-rays of the ankles noted that 
there was no significant pathological findings. 

A September 1997 VA examination report stated that the 
veteran walked without limp out of his ankle orthoses.  He 
was able to rise on his toes and heels and range of motion of 
the left ankle was 30 degrees plantar flexion and 
approximately 5 degrees dorsiflexion.  The motion of the 
subtalar joint on the left was slightly restricted on the 
lateral direction.  He was felt to have 30 degrees inversion, 
and only lacking 5 degrees of eversion of his left ankle.  He 
complained of pain in the sinus tarsi area of the left ankle 
with inversion of the ankle.  He was noted to have some mild 
pretibial edema of the left leg.  In this regard, the right 
calf circumference was 21 1/2 inches and the left calf 
circumference was 21 3/4 inches on the left.  It was noted that 
X-rays of both ankles showed a fairly well maintained joint 
space between the tibia and talus, but he had marginal 
spurring in both ankles, about the periphery of the joint.  
He was diagnosed as having degenerative arthritis of both 
ankles with instability of lateral ligaments, left ankle.  

A January 1999 record from Oweida Orthopaedic Associates 
stated that an ankle-foot orthosis brace was needed in order 
to stabilize the veteran's ankle so that he could walk 
without falling.  

A March 1999 VA medical record stated that the veteran had 
traumatic arthritis of the left ankle with limited range of 
motion.  

A March 1999 VA examination report stated that the veteran 
was ambulatory with a cane and without evidence of a limp.  
He had a satisfactory longitudinal arch in the left foot when 
standing without heel valgus.  Examination of the left ankle 
revealed a 1/4 inch increased circumference of the left ankle 
with a normal range of motion about the talotibial joint.  
The veteran complained of tenderness upon palpation over the 
anterior aspect of the left ankle joint.  There was a normal 
range of motion in the subtalar and midtarsal joints of the 
left foot with palpable peripheral pulses in the foot.  He 
had a normal range of motion in the left great toe and the 
minor toes of the left foot.  There was a stocking-like 
hypesthesia to light touch in the left leg from the knee 
distally to the toes.  The legs were equal in length without 
measurable circumferential atrophy of wither calf or thigh.  
The deep tendon reflexes were hypoactive, but equal 
bilaterally at the knees and ankles.  Extensor hallucis 
longus power was rated as normal bilaterally.  

A March 1999 VA report of left foot X-rays noted mild 
incidental dysplastic changes.  A March 1999 VA report of 
left ankle X-rays noted old post-traumatic change.  

A June 1999 VA examination report stated that the veteran 
presented with a cane, but was not limping.  There was some 
slight swelling in the circumference of the ankle.  The foot 
was noted to have moved well on the ankle.  There was minimal 
tenderness across the anterior part of the left ankle and the 
veteran had good motion of his left foot and subtalar joint.  
The veteran's pulses were intact and he could move his toes, 
but he did have some hypesthesia about his left leg below the 
knee to the toes.  He was also noted to have had reduced 
reflexes.  The examiner stated that the left ankle was 
consistent with residuals of a left ankle and foot injury and 
consistent with some degree of traumatic arthritis.  
     
A May 2000 report of surgery from Carolinas Healthcare System 
stated that the veteran underwent a diagnostic ankle 
arthroscopy with debridement of chondral defect.  

A May 2000 report from Oweida Orthopaedic Associates stated 
that the veteran was seen on an emergent basis due to the 
possibility of infection of the left ankle following 
arthroscopic debridement for post traumatic degenerative 
arthritis approximately three to four week prior.  He noted 
increased pain and swelling about the ankle over the weekend.  
Upon examination, he did have effusion, but only minimal 
erythema.  A follow-up four days later noted that had had 
pitting edema on the dorsum of his foot, ankle, and half way 
up his calf.  

A July 2000 VA examination report stated that the veteran was 
ambulatory, using a cane, but with no limp.  The left and 
right foot were symmetrical.  There was no obvious swelling 
and measured around the greatest circumference of the left 
and right ankle, it equaled 24 cm on each side.  On standing, 
the veteran had slight pronation of the hindfoot bilaterally, 
but still retained some of his longitudinal arch.  On 
palpation, there was tenderness anteriorly low in the waist 
of the joint.  There was minimal tenderness posteriorly 
behind the lateral malleolus.  There was tenderness on 
palpation over the metatarsophalangeal joint of the great toe 
on deep pressure.  Motion of this toe was entirely normal.  
Strength was normal on extension and flexion.  Deep tendon 
reflexes were present and equal.  The veteran was noted to 
have apparently normal external hallucis longus power 
bilaterally.  He was noted to retain good motion of his left 
foot and subtalar joint; he had 15 degrees of dorsiflexion 
and 20 degrees of plantar flexion bilaterally.  The veteran's 
pulses were intact.  The examiner stated that, at the time of 
the examination, and from the veteran's description, he did 
have increased pain with the type of motion he needed on 
prolonged standing, walking, steps, and at work.  However, 
the examiner stated that it likely did not reduce the range 
of motion.  

An August 2000 report from Oweida Orthopaedic Associates 
stated that the veteran was seen for a follow-up on his 
ankle.  He reported that his pain was getting worse and 
worse.  It was noted that when he was not weight bearing he 
did not have pain.  It was also noted that he had a 
osteochondral defect.  A September 15, 2000 report stated 
that the veteran was in for a pre-operational visit.  It was 
noted that a Cloward type fusion was to be performed on his 
ankle.



		1.  March 28, 1994 through September 18, 1997  

The medical evidence shows that the veteran was noted to have 
a good range of motion.  For example, the October 1995 VA 
examination report stated that there was "full" range of 
motion of the ankles to 45 degrees of flexion and about 100 
degrees of dorsiflexion bilaterally.  There was no objective 
evidence of incoordination or additional loss of range of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.    

		2.  September 19, 1997 through September 26, 2000

The September 19, 1997 VA examination report stated that the 
range of motion of the left ankle was 30 degrees plantar 
flexion and approximately 5 degrees dorsiflexion.  As stated 
above, the average normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  38 C.F.R. § 4.71 (2003).  Thus, the Board 
finds that the evidence shows marked limitation of 
dorsiflexion.  Under DC 5271, this warrants a 20 percent 
rating, which is the schedular maximum under Diagnostic Code 
5271 for limitation of motion of the ankle.    

A higher evaluation is warranted if the ankle joint is 
ankylosed in certain fixed positions specified in the rating 
schedule.  Ankylosis of the ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Here, however, there is no 
evidence of such for the period prior to September 27, 2000.  

The Board notes that the veteran has reported that he has 
pain in his left ankle and foot.  VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In the 
September 1997 VA examination report, the veteran complained 
of pain in the sinus tarsi area of the left ankle with 
inversion of the ankle.  In the July 2000 VA examination 
report, it was stated that, at the time of the examination 
and from the veteran's own description, he did have increased 
pain with the type of motion he needed on prolonged standing, 
walking, steps, and at work.  However, the examiner stated 
that it likely did not reduce the range of motion.  Thus, 
there is simply insufficient evidence that he has a level of 
functional loss due to left ankle and foot pathology which 
would merit a higher rating when considering 38 C.F.R. 
§§ 4.40 and 4.45.  In this regard, a higher evaluation is not 
assignable in cases where, as here for the period September 
19, 1997 through September 26, 20000 (under DC 5271), a 
claimant is already receiving the maximum schedular 
evaluation for limitation of motion of the affected joint.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
   
The limitation of motion of the ankle was shown to be marked 
on the September 19, 1997 VA examination report and, thus, 
warrants a 20 percent evaluation from September 19, 1997 
through September 26, 2000, under Diagnostic Code 5271.  The 
ankle joint was shown to retain some range of motion and was 
not fused to the specified degree required for a 30 percent 
evaluation under Diagnostic Code 5270.  

The effective date of the staged rating is correctly 
September 19, 1997.  The instant appeal does not arise from 
the denial of an increased rating, as if the veteran claimed 
his disability had increased since last rated.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  
Thus, the rule relating the effective date of an increased 
rating to the date an increase in disability can be factually 
ascertained, if the claim was filed within one year of such 
date, 38 C.F.R. § 3.400(o)(2) (2003), does not apply to the 
staging of an initial rating.  Rather, it is the general rule 
that an effective date is based on the date of the claim or 
the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400 (2003).  On the basis of the facts found, the 
veteran became entitled to have the rating of his left ankle 
and foot disability staged because of the advent of a 
separately ratable condition found by facts on September 19, 
1997.

B. The period January 1, 2003 
through December 7, 2003, and from 
April 1, 2004  
  
A September 27, 2000, report of surgery from Carolinas 
Healthcare System stated that the veteran underwent an ankle 
arthrodesis.  It was noted that the veteran had a trial with 
an AFO which alleviated the ankle pain, but caused local 
problems with regard to his skin and he could not continue to 
wear it.  

A December 2000 report states that the veteran's cast was 
changed.  It was noted that there was still motion at the 
fusion site and that the examiner did not know why.  The 
examiner did state that the X-ray looked pretty good.  A 
January 2001 note stated that the ankle had not healed yet.  
It was stated that they would explore him and regraft him and 
maybe put some 7-5 cannulated screws across that to compress 
it to get it healed.  

A February 14, 2001 report of surgery from Carolinas 
Healthcare System noted that the veteran underwent 
debridement of pseudarthrosis, re-arthodesis of the left 
ankle, and left iliac crest bone graft.  A February 23, 2001 
note reported that his ankle was still swollen so it was 
decided not to put him in a cast.  A March 2001 report stated 
that his foot was not as swollen as it had been.  His ankle 
was placed in a short leg cast and the staples were taken 
out.    

A July 2001 VA examination report diagnosed injury, left 
ankle, status post operative times four with residuals in a 
fiberglass cast.  A July 2001 report from Oweida Orthopaedic 
Associates noted that the ankle had not fused and that it was 
in need of a bone growth stimulator to try to promote that 
fusion.  

A February 2002 VA surgery report listed preoperative and 
postoperative diagnoses of failure of left ankle fusion.  The 
procedure performed was a redo of left ankle fusion.  A May 
2002 VA examination report diagnosed degenerative disease 
left ankle, postoperative fusion in cast.   

A January 2003 report from Oweida Orthopaedic Associates 
noted that the veteran was finally out of his cast, but that 
he continued to wear a walking boot.  A February 2003 VA 
examination report listed a diagnosis of degenerative joint 
disease of the left ankle, status post redo fusion times 
three with residuals.  A March 2003 report from Oweida 
Orthopaedic Associates stated that the veteran had a nonunion 
of the left foot demonstrated by a bone scan.  He was also 
noted to have disuse atrophy of the left foot.  A May 1, 2003 
VA surgical orthopedic note stated that the veteran was 
unemployable.  

A June 2003 VA examination report diagnosed fusion of the 
left ankle due to severe sprain and re-sprain of the ankle 
with multiple operations and still not perfectly fused.  It 
was noted to be quite painful.  Also, mild atrophy of the 
fused bone of the left ankle was noted.  A December 2003 
operative report from Carolinas Healthcare System stated that 
a subtalar fusion was performed.  

A March 2004 letter from Oweida Orthopaedic Associates stated 
that the veteran's ankle had been re-operated on and that he 
would need temporary disability from VA.      

An April 2004 VA examination report diagnosed fracture of the 
left ankle, status post multiple surgeries, status post 
recent subtalar fusion with residuals.  The examiner stated 
that he was unable to examine the ankle because of the 
presence of a short-leg cast.  

As has been noted previously, the veteran's left ankle and 
foot rating was increased to 40 percent disabling, effective 
January 1, 2003; this was resumed effective April 1, 2004, 
following a December 8, 2003 through March 31, 2004, 
convalescence period during which he received a 100 percent 
rating.  Again, forty percent is the maximum authorized 
schedular rating.  

There are regulations that provide for consideration of the 
effect of pain and related phenomena on the amount of 
disablement resulting from limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Exacerbation of the 
limitation of motion of a joint by pain may be a basis for 
increasing a schedular rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, those regulations are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated.  VAOPGCPREC 36-
97, citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand 
for consideration of functional loss of range of motion of a 
wrist due to pain inappropriate where rating currently 
assigned for limitation of motion was maximum available under 
the applied diagnostic code).
 
In short, there is no basis in law as it applies to the facts 
of the veteran's situation for a higher schedular evaluation 
for his left ankle and foot disability for the period January 
1, 2003 through December 7, 2003, and from April 1, 2004.   


ORDER

An evaluation in excess of 10 percent for a left ankle and 
foot disability for the period March 28, 1994 through 
September 18, 1997, is denied.  

A 20 percent evaluation for a left ankle and foot disability, 
effective from 
September 19, 1997 through September 26, 2000, is granted, 
subject to 
controlling regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 40 percent for a left ankle and 
foot disability for the period January 1, 2003 through 
December 7, 2003, and from April 1, 2004, is denied.     



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


